Exhibit 10.1

 

AMENDMENT

 

TO THE

 

SATCON TECHNOLOGY CORPORATION

 

2010 EMPLOYEE STOCK PURCHASE PLAN

 

WHEREAS, Satcon Technology Corporation, a Delaware corporation (the “Company”),
adopted the Satcon Technology Corporation 2010 Employee Stock Purchase Plan (the
“Plan”); and

 

WHEREAS, pursuant to the Section 16 of the Plan, the Company reserved the right
to amend the Plan; and

 

WHEREAS, the Company now wishes to amend the Plan to clarify the circumstances
under which the Offering Period (as that term is defined in the Plan) may be
reset, and to change the formula under which the Exercise Price (as that term is
defined in the Plan) is determined.

 

NOW THEREFORE, the Plan is hereby amended as follows:

 

1.                                      Section 4(b) of the Plan is hereby
amended and restated, in its entirety, to read as follows, effective May 2,
2011:

 

“(b)                           Automatic Reset of Offering Period.  If the Fair
Market Value of a share of Common Stock on any Exercise Date (except the final
scheduled Exercise Date of any Offering Period) is lower than the Fair Market
Value of a share of Common Stock on the first Trading Day of the Offering Period
in progress, then the Offering Period in progress shall end immediately
following the close of trading on such Exercise Date.  Subsequent Offering
Periods shall commence on the August 15, November 15, February 15 or May 15, as
applicable, immediately following the end of the previous Offering Period and
shall extend for a 12 month period ending on August 14, November 14, February 14
or May 14, as applicable, except to the extent a reset of the subsequent
Offering Period would be required prior to the end of the 12 month period ending
on August 14, November 14, February 14 or May 14, as applicable, pursuant to
this Section 4(b), or to the extent the duration of the subsequent Offering
Period is otherwise changed pursuant to Sections 4(c), 14 or 16 hereof.”

 

2.                                      Section 7(b) of the Plan is hereby
amended and restated, in its entirety, to read as follows, effective for any
Offering Periods (as that term is defined in the Plan) that begin on or after
the date of this Amendment:

 

--------------------------------------------------------------------------------


 

“(b)                           Exercise Price.  The Exercise Price per share of
Common Stock offered to each Participant in a given Offering Period shall be the
lower of: (i) the Applicable Percentage of the Fair Market Value of a share of
Common Stock on the Offering Date, or (ii) the Applicable Percentage of the Fair
Market Value of a share of Common Stock on the Exercise Date.”

 

IN WITNESS WHEREOF, the Company has executed this Amendment as of May 2, 2011.

 

 

 

Satcon Technology Corporation, a Delaware corporation

 

 

 

 

 

By:

/s/ Charles S. Rhoades

 

Name: Charles S. Rhoades

 

Title: CEO

 

--------------------------------------------------------------------------------